Citation Nr: 0423365	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Propriety of initial rating assigned to service-connected 
hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that in the veteran's March 2002 notice of 
disagreement, he raises a claim of entitlement to service 
connection for anxiety as secondary to his service-connected 
hepatitis C.  In May 2003, the RO sent a letter to the 
veteran concerning this claim, which is referred to the RO 
for continued action as appropriate.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service-connected for hepatitis C, rated under 
38 C.F.R. § 4.114, Diagnostic Code 7354.  The ratings 
assigned to the veteran's service-connected hepatitis C are 
as follows:  30 percent from March 6, 2001, to March 15, 
2001; 60 percent from March 16, 2001, to March 31, 2002; and 
10 percent from April 1, 2002, to the present.  The veteran 
was also granted entitlement to a total rating based on 
individual unemployability due to service-connected 
disability from July 19, 2001, until January 21, 2002.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
claim now before the Board.  The Board finds that a remand is 
necessary to ensure complete compliance with the VCAA and its 
implementing regulations in this case.  

The veteran contends that his service-connected disability is 
more severe than reflected by the assigned percentage 
ratings.  Specifically, he states that he was out of work 
again from September 13, 2002, until December 29, 2002, due 
to his hepatitis C.  He also complains of a weight loss of 
over 30 pounds, a stomach virus, colitis, and bouts of 
fatigue, all attributable to hepatitis C.  The veteran 
further indicates that he still had not gained back the 
muscle mass he previously lost.  

The claims file reflects that the most recent VA compensation 
examination was conducted in May 2001, in connection with the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The VA examiner noted that hepatitis C was 
inactive and described "subjective" complaints of fatigue 
as well as gastrointestinal symptoms.  Since then, in an 
August 2002 statement, Dr. Paschall, the veteran's family 
doctor, revealed that the veteran was being treated for 
hepatitis C and was experiencing severe fatigue and weight 
loss at that time.  In September 2002, Dr. Paschall indicated 
that the veteran was not to work from September 13, 2002, to 
October 13, 2002, due to diagnoses of hepatitis C, weight 
loss, and thrombocytosis.  Also, an October 2002 treatment 
note from Dr. Daniel, a physician in the gastroenterology 
department of St. John Hospital, indicated that the veteran 
was having persistent weight loss and complaints of fatigue, 
as well as a change in bowel movements.  Dr. Daniel's 
assessment was status post-treatment for hepatitis C, with 
nondetected virus and normal liver function tests, and 
persistent weight loss with some recent change in bowel 
habits, etiology of which was unclear.  

Based on review of the above, the Board concludes that a 
further VA examination is necessary to obtain contemporary 
clinical findings and conclusions in order to ensure 
evaluation based on an accurate disability picture.  Also, 
the Board observes that the most recent treatment record 
contained in the claims file is dated in October 2002.  
Additionally, there does not appear to be complete records 
detailing the veteran's second period of unemployment due to 
his hepatitis C.  Thus, prior to the examination, records 
from Dr. Paschall and Dr. Daniel from 2002 to the present 
time, as well as any other outstanding records of relevant 
medical treatment, should be obtained and associated with the 
claims file for consideration in connection with the 
veteran's appeal.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his initial 
rating claim and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal, to include any evidence 
pertinent to his employability during the 
period September 13, 2002, to December 
29, 2002.  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for hepatitis C or any 
residuals thereof.  The RO should take 
the appropriate steps to obtain 
identified records, specifically those 
dated from in or around 2002 and from 
Drs. Paschall and Daniel, which are not 
already associated with the claims file.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, in any case, ensure that all 
relevant VA treatment or evaluation 
records are associated with the claims 
file.  

3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination to determine the current 
nature and severity of hepatitis C and/or 
all residuals thereof.  VA should forward 
the claims file to the examiner for 
review.  The examiner should confirm in 
his written report that he conducted such 
a review, to include all records obtained 
from Drs. Paschall and Daniel.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  

The examiner is requested to identify 
whether hepatitis C is currently active 
and to discuss the recommended treatment 
therefor.  The examiner is also requested 
to identify the presence, duration and 
degree, or absence, of following:  
fatigue, malaise, anorexia, weight loss, 
hepatomegaly, nausea, vomiting, 
arthralgia and right upper quadrant pain.  
The examiner should distinguish any 
symptoms that may be attributable to 
service-connected hepatitis C from any 
other nonservice-connected disorder found 
to be present.  The examiner should also 
report whether there are any 
incapacitating episodes of hepatitis C, 
i.e., periods of symptoms requiring bed 
rest and treatment, associated with the 
veteran's hepatitis C.  If so, the 
duration and symptoms associated with any 
incapacitating episodes should be 
reported as well.  The examiner is also 
requested to comment upon the effect the 
veteran's hepatitis C has on the 
veteran's ability to maintain employment.  
A rationale should be provided for all 
opinions expressed.  

4.  After completing the above, the 
veteran's initial rating claim should be 
re-adjudicated, based on the entirety of 
the evidence.  Consideration should be 
given to the propriety of staged ratings, 
pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999), and to the 
revisions in the governing rating 
criteria.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


